Exhibit 99.1 Longwei Petroleum Investment Holding Limited March 23, 2010 Confidential 1 Forward Looking Statements Statements contained in this presentation may be considered “forward-looking statements” within the meaning of U.S. federal securities laws. The matters discussed herein are based on current management expectations that involve risks and uncertainties that may result in such expectations not being realized. Actual outcomes and results may differ materially from what is expressed or forecasted in such forward-looking statements due to numerous potential risks and uncertainties including such risks and factors described in presentation prepared by Longwei Petroleum Investment Holding Ltd. (“Longwei” or the “Company”) management. Such forward-looking statements speak only as of the date on which they are made and Longwei does not undertake any obligation to update any forward-looking statements to reflect events or circumstances after the date of the presentation. 2 3 Executive Summary §Longwei Petroleum Investment Holding Limited, a Colorado corporation, is one of the leading distributors/wholesalers of diesel, gasoline, kerosene and fuel oils in Taiyuan City and Gujiao City in Shanxi Province, Peoples Republic of China (PRC). §The Company’s operating subsidiary, Taiyuan Longwei (“Longwei”), was founded in the PRC in 1995 and is fully licensed to operate as a finish oil wholesaler in the PRC. §Longwei purchases diesel, gasoline, fuel oils and kerosene from oil refineries and other Chinese suppliers with whom the Company has had long lasting business relations. §The Company’s customer list includes a diversified grouping of primary fuel users. Shanxi Province Diesel, Gasoline, Kerosene and Fuel Oils Customers Approx. Percent of FY 2009 Revenues 1.Coal plants and other power supply customers 2.Large-scale gas stations located in Taiyuan City, Shanxi Province 3.Small, independent gas stations located in Taiyuan City, Shanxi Province 45% 45% 5% 4 Executive Summary, continued §Since 1995, Longwei has owned and operated an ISO9000 certified fuel storage facility with 14 storage tanks (8 primary tanks, 6 short term storage tanks) with a total capacity of 50,000 metric tons (mt) at Taiyuan City.In addition, the Company owns a second fuel storage facility that has a total of 8 storage tanks with a total capacity of 70,000 mt in Gujiao City. The Gujiao facility began operations in October 2009 and was fully operational on January 1, 2010. §Longwei Petroleum Investment Holding Limited was incorporated under the laws of the State of Colorado in 2000 and conducted no business operations until October 16, 2007, when it acquired the business of Longwei in a “reverse merger” transaction. §The Company has 65 employees, including three management personnel. Gujiao Facility Storage Tanks (8) Taiyuan Facility Storage Tanks (8) 5 China, Largest Automobile Market in the World & Growing §Longwei is well positioned to benefit from strong projected growth in demand for refined petroleum products in the PRC Per capita consumption of diesel, gasoline and other refined petroleum products is expected to continue to grow strongly throughout the PRC, including Taiyuan City, Shanxi Province, due to a number of factors, including increased demand for power supply and significant projected increases in per capital motor vehicle ownership and continued strong economic growth. Growth in the auto industry in China is fairly well know at this point but the growth has been stronger than expected in the past year and in recent months. According to the Associated Press, in 2009 China overtook the United States of America as the largest automobile market in the world.Total vehicle sales in 2009 were 13.6 million. John Bonnell, a J.D. Power analyst stated “Its very, very strong growth, far beyond expectations we had in the early part of 2009.” 6 §Strong competitive position and participation in high growth markets In 1995, Longwei was granted a Finish Oil Wholesale license by the PRC which allows the Company to purchase refined petroleum products directly from refineries in China. In addition, Longwei has a license for Dangerous Chemical Products Business which allows the Company to transport gasoline and diesel oil products. The Company believes that such licenses are difficult to obtain and limit new entrants into its business. Due to many factors, including rough terrain, there are no oil pipelines in Shanxi. Yet Shanxi is providing energy to much of Northern China every day and is a critical player in the economic growth China has generated in recent years and will continue to be a critical player in years to come. The lack of a pipeline creates an extreme competitive advantage whereby storage capacity and solid supply chains win customers more so than price per unit of product. Longwei has the largest storage capacity of any non-government operated fuel wholesaler in Shanxi Province. Longwei has two significant competitors in Taiyuan (there are only two other non- government operated fuel wholesalers).Longwei has no significant competitiors in Gujiao. Competitive Advantages: Storage & Distribution Network 7 Product Revenues and Agency Fees §Longwei distributes petroleum products to wholesalers as well as to retail and commercial customers in Shanxi Province.Sales by product line in fiscal 2009 are summarized below: §Agency fees are earned for purchasing petroleum products from refineries on behalf of wholesalers who lack the necessary licenses to make such purchases directly themselves. Railroad Station Longwei Gasoline Station 8 Longwei Suppliers §Longwei purchases diesel, gasoline, fuel oil and kerosene directly from oil refiners and other suppliers with whom the Company believes it has excellent relations. §Since inception, Longwei has not experienced any difficulty in obtaining finished goods or raw materials essential to its business. 9 Sales and Marketing Direct Marketing : Longwei employs its own sales and marketing staff to directly establish the distribution and sales networks with its customers. Its sales representatives regularly visit gas stations and fuel oil consumption intensive enterprises within its distribution footprint. Referrals: Referrals from existing customers continue to be a strong source of new customers. Major New Customers:In November 2009, Longwei entered into contracts with 6 new significant customers who Longwei will service through the Gujiao facility.
